Citation Nr: 1760237	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left index finger injury, including loss of the tip.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right index finger injury.

3.  Entitlement to service connection for a left index finger injury, including loss of the tip.

4.  Entitlement to service connection for a right index finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

As explained below, the Veteran's claims of entitlement to service connection for a left index finger injury and a right index finger injury are reopened.  The issues of entitlement to service connection for a left index finger injury and a right index finger injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2010 rating decision, the RO denied service connection for a left index finger injury and a right index finger injury.  

2.  The evidence received since the February 2010 rating decision as to the issues of entitlement to service connection for a left index finger injury and a right index finger injury is relevant and probative of the issues at hand.
CONCLUSIONS OF LAW

1.  The February 2010 rating decision denying the claims for service connection of a left index finger injury and a right index finger injury is final.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a left index finger injury.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim for service connection of a right index finger injury.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the appellant's May 2017, explained the concept of new and material evidence to reopen a claim; the underlying evaluation process was also explained.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of a left index finger injury and a right index finger injury in February 2010.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The February 2010 rating decision denied the Veteran's claims for service connection of a left index finger injury and a right index finger injury on the basis that there was no evidence that the Veteran's had a current left index finger disability or right index finger disability which was incurred in service.  The rating decision noted that the Veteran was treated for pain of the left index finger and a contusion and burn of the right hand, with swelling of the right long finger, in 1968, but that there was no objective of evidence of loss of tip of the left index finger or right index finger disability at separation.  The rating decision also noted that there was no evidence of treatment for or diagnoses of left index finger disability or a right index finger disability since service.  

Since the denial of the Veteran's claims for service connection of a left index finger injury and a right index finger injury, the evidence submitted includes a January 2014 VA examination report, transcripts of the Veteran's testimony before the undersigned VLJ and a Decision Review Officer (DRO), VA treatment records, and private treatment records.  The DRO hearing transcript reflects that the Veteran reported injuring his left hand when a flare exploded, and that he injured his right hand when a weapon jammed

The January 2014 VA examination report reflects that the Veteran reported that both of his hands e burned by accidental flare explosion, which required sutures for a left index finger laceration and wrapping of the hands; he also reported a history of pain since the injury.  There was pain on motion upon examination, but no limitation of motion, and grip strength was normal bilaterally.  X-rays were normal.  The VA examiner found that the Veteran's claimed left index finger and right index finger disabilities were not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran had a contusion of the right hand and treatment for left index finger pain on separate occasions in August 1968, but that service treatment records and other medical evidence of record do not reflect ongoing or chronic sequelae resulting from those two episodes, and that there was no evidence to support a finding that the Veteran had a chronic hand or finger disorder of either hand during active duty.

VA treatment records reflect that the Veteran reported a history of injuries to both hands in service.  He variously reported that he injured his left hand due to a flare explosion and a grenade explosion.  In September 2010, he complained of pain and numbness of both hands; examination showed some decreased range of motion, and x-rays were normal.  An October 2013 problem list showed a history of hand joint pain and primary fibromyalgia syndrome.  A December 2014 VA treatment record shows that the Veteran reported a history of a left hand injury in service and amputation of the tip of the left index finger, with poor sensation; the diagnosis was status-post injury of the left hand.   In January 2015, examination showed mild swelling of the left hand, without erythema, 4+ strength in the left hand and 5+ in the right, and full range of motion of the hands.  An August 2015 VA record reflects that the Veteran reported a history of difficulty with feeling pain in his hands due to an injury in service.

At the May 2017 hearing before the undersigned VLJ, the Veteran testified that he injured his left hand, including his index finger, as a result of an explosion of a flare that blew up his left hand and that he broke his right index finger when it became jammed in a clip while trying to fire a weapon.

The evidence submitted subsequent to the February 2010 rating decision as to the issues of service connection for a left index finger injury and a right index finger injury is new and material.  The claims were previously denied on the basis that there was no evidence that the Veteran had treatment for or a diagnosis of a current left index finger or right index finger disorder which was incurred in service.  In essence, at the time of the prior decision, other than the claims, there was no evidence of a disability etiologically related to service.

The added evidence speaks directly to elements which were not of record, mainly current treatment for a left index finger injury and complaints of bilateral hand pain since service.  This evidence cures evidentiary defects.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims for service connection of left index finger injury and a right index finger injury is reopened.


ORDER

The application to reopen the claim for service connection of a left index finger injury, including loss of the tip, is granted, and to this extent only the appeal is allowed.

The application to reopen the claim for service connection of a right index finger injury is granted, and to this extent only the appeal is allowed.


REMAND

The Veteran asserts that he has a left index finger injury, including loss of the tip, and a right index finger injury related to his active service.  The Board acknowledges that the Veteran was provided with a VA examination in January 2014 with regard to these claims.  Nonetheless, the January 2014 VA examination is insufficient.  The Board observes that the January 2014 VA examination report acknowledged the Veteran's in-service treatment for left index finger pain and a contusion of the right hand; however, the VA examiner relied solely on a lack of evidence of consecutive treatments and did not provide a rationale which addresses the Veteran's report of continuity of symptoms after discharge.  As such, the Board finds that the Veteran should be afforded a new VA examination regarding the claims for service connection of a left index finger injury, including loss of the tip, and a right index finger injury.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A probative medical opinion should be based on an accurate factual premise.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record.

2.  The Veteran should be afforded a VA hand and fingers examination to determine the nature and etiology of any right and/or left index finger disabilities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current right and/or left index finger disabilities and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified right and/or left index finger disabilities is related to any event, illness, or injury during service.  The VA examiner should specifically state whether the Veteran has loss of the tip of the left index finger, and if so, if it is related to any event or injury in service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


